Case 1:20-cv-03510 Document 1-2 Filed 12/02/20 Page 1 of 5




   EXHIBIT B
11/17/2020              Case 1:20-cv-03510 Document     1-2request
                                               Gmail - FOIA   Filed... ((12/02/20
                                                                          10/21/20 )) Page 2 of 5


                                                                                          Kelly Duda <kellyduda8@gmail.com>



  FOIA request ... (( 10/21/20 ))
  Kelly Duda <kellyduda8@gmail.com>                                                                Wed, Oct 21, 2020 at 10:18 AM
  To: Special Access and FOIA e-mail <specialaccess_foia@nara.gov>
  Cc: stephanie.coon@nara.gov

    October 21, 2020

    Special Access and FOIA Program (RF)
    National Archives and Records Administration
    specialaccess_foia@nara.gov

    VIA EMAIL

    Re: Freedom of Information Act Request

    To Whom it May Concern:

    This is a request under the Freedom of Information Act, 5 U.S.C. § 552, and is submitted to the National
    Archives and Records Administration (“NARA”).

    I am a representative of the news media and I am seeking the following specified records in connection with
    my forthcoming journalistic efforts. Disclosure of the requested information is in the public interest because
    it is likely to contribute significantly to public understanding of the operations or activities of the
    government and is not primarily in my commercial interest.

    I am requesting certain files from the Records of Independent Counsel Kenneth Starr, Robert Ray, and Julie
    Thomas. Specifically, I am requesting access to and copies of the following files, as identified on the District
    of Columbia Office Manifest (https://www.archives.gov/files/research/investigations/starr-dc-manifest.pdf)
    and the Little Rock Office File Manifest (https://www.archives.gov/files/research/investigations/starr-little-
    rock-manifest.pdf):

      Box ID        # of #         Jurisdiction      Date            Requested File(s)

      0050-DC       050/070        DC                02/24/2000      2. 1221/OIC-1B-806 - BETSY
                                                                     WRIGHT - 2/23/96 - 1985
                                                                     CAMPAIGN CONTRIBUTIONS
                                                                     RECORDS AND OTHER RECORDS
                                                                     TO INCLUDE 4/85 FUNDRAISER
                                                                     AND MADISON GUARANTY,
                                                                     CORRESPONDENCE TO AND
                                                                     FROM THE FEDERAL HOME LOAN
                                                                     BANK BOARD, STATEMENT OF
                                                                     SAM HEUER, DOCUMENTS
                                                                     RELATING TO ADFA,
                                                                     DOCUMENTS RELATED TO THE
                                                                     STATE BOND ISSUE IN THE ROSE
                                                                     LAW FIRM.

https://mail.google.com/mail/u/0?ik=5051cce897&view=pt&search=all&permmsgid=msg-a%3Ar7881634498623533073&simpl=msg-a%3Ar788163449… 1/4
11/17/2020              Case 1:20-cv-03510 Document     1-2request
                                               Gmail - FOIA   Filed... ((12/02/20
                                                                          10/21/20 )) Page 3 of 5

      1143-DC       001/022        DC                01/24/2002      9. ADFA


      1566-DC       017/083        DC                03/26/2003      4. 329 - 2/17/00 - HP - JOHN
                                                                     TISDALE (RE LEE COUNTY/ADFA)
                                                                     - DOCUMENTS RETAINED


      2204-DC       006/112        DC                02/27/2004      5. ADFA-ADOC


      2218-DC       020/112        DC                02/27/2004      1. ADFA

                                                                     2. AR BUREAU OF
                                                                     CORRECTIONS


      0118-DC       006/016        DC                11/23/1999      1. ARKANSAS STATE AGENCIES &
                                                                     BOARDS


      1553-DC       004/083        DC                03/26/2003      14. 89 - 10/13/99 - 1092- HELENA
                                                                     CHEMICAL (WRIGHT LINDSEY
                                                                     ETC) - RETURNED 9/24 & 10/12/99

                                                                     15. 90- 10/13/99- 1072- AR DIV
                                                                     FINANCE AUTH/BOARD OF CORR
                                                                     - RETURNED 9/28 & 10/12/99


      1560-DC       011/083        DC                03/26/2003      4. 251 - 2/3/00 - 1020 - ARKANSAS
                                                                     BOARD OF CORRECTIONS (2
                                                                     VOLS) - DOCUMENTS RETAINED


      1619-DC       070/083        DC                03/25/2003      2. 1277 - 5/17/00 - 1021 - AR DEPT.
                                                                     OF CORRECTIONS - RETURNED
                                                                     4/17/01

                                                                     3. 1278 - 5/17/00 - 903 - AR DEPT. OF
                                                                     CORRECTIONS - RETURNED
                                                                     4/17/01


      1571-DC       022/083        DC                03/26/2003      1. 409 - 3/15/00 - TS068 -
                                                                     DEPARTMENT OF CORRECTIONS
                                                                     – DOCUMENTS RETAINED


      1551-DC       002/083        DC                03/26/2003      19. 44 - 9/20/99 - 1071 - ARKANSAS
                                                                     DEPT OF CORRECTIONS –
                                                                     RETURNED 9/15/99


https://mail.google.com/mail/u/0?ik=5051cce897&view=pt&search=all&permmsgid=msg-a%3Ar7881634498623533073&simpl=msg-a%3Ar788163449… 2/4
11/17/2020             Case 1:20-cv-03510 Document     1-2request
                                              Gmail - FOIA   Filed... ((12/02/20
                                                                         10/21/20 )) Page 4 of 5
      0620-LR       001/001    LR         NONE           1.CORRESPONDENCE/E-MAILS/
                                                         MEMORANDA

                                                                     2. HANDWRITTEN AND TYPED
                                                                     NOTES.
                                                                     (UNIDENTIFIED AUTHOR)

                                                                     3.FBI FD-3025 (COPIES AND
                                                                     DRAFTS)

                                                                     5. CLINTON CAMPAIGN
                                                                     FUNDRAISER/CAMPAIGN
                                                                     CONTRIBUTIONS

                                                                     6. MGS&L/MFC/BANK OF CHERRY
                                                                     VALLEY- CAMPAIGN
                                                                     FUNDRAISER
                                                                     (SELECTED DOCS.)

                                                                     7. RESOURCE FILES: RAY H.
                                                                     DAWSON, ROBERT
                                                                     PALMER, CHARLES PEACOCK,
                                                                     R.D. RANDOLPH
                                                                     (INCLUDES HANDWRITTEN
                                                                     NOTES)

                                                                     8. SOUTHLOOP CONSTRUCTION
                                                                     CORP - $150,000 LOAN (9/4/94)

                                                                     9. ARKANSAS DEVELOPMENT
                                                                     FINANCE AUTHORITY (ADFA) –
                                                                     REGS

                                                                     10. MEDIA
                                                                     CLIPS/REPRINTS/RESEARCH

                                                                     11. WILLIAM J. CLINTON –
                                                                     CAMPAIGN CONTRIBUTION AND
                                                                     EXPENDITURE REPORTS



    Please provide electronic copies of these records in PDF format via email to kellyduda8@gmail.com. I am
    willing to pay up to $350.00 in duplication fees for this request. Please inform me in advance if fees will
    exceed that amount. If this request is denied in whole or in part, please justify all such denials by reference
    to specific exemptions and provide an explanation of why NARA “reasonably foresees that disclosure would
    harm an interest” protected by that exemption or why “disclosure is prohibited by law[.]” 5 U.S.C. §552(a)
    (8). Please also ensure all segregable portions of others exempt material are released.

    If you have any questions regarding this request, please do not hesitate to contact me via email at
    kellyduda8@gmail.com. I look forward to your determination within 20 working days, as is required by
    law. Thank you in advance for your assistance.


https://mail.google.com/mail/u/0?ik=5051cce897&view=pt&search=all&permmsgid=msg-a%3Ar7881634498623533073&simpl=msg-a%3Ar788163449… 3/4
11/17/2020              Case 1:20-cv-03510 Document     1-2request
                                               Gmail - FOIA   Filed... ((12/02/20
                                                                          10/21/20 )) Page 5 of 5

    Sincerely,

    Kelly Duda
    (501) 310-4843
    735 N Sweetzer Ave, Suite 302
    West Hollywood, California 90069


    cc: Stephanie Coon stephanie.coon@nara.gov




https://mail.google.com/mail/u/0?ik=5051cce897&view=pt&search=all&permmsgid=msg-a%3Ar7881634498623533073&simpl=msg-a%3Ar788163449… 4/4
